In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Mason, J.), dated May 29, 2001, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (5) and (7).
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, he had the opportunity to assert fraud, as a special defense, in a prior action in Connecticut entitled Getty Petroleum Mktg. v Ahmad (1999 WL 775754 [Conn Super, July 16, 1999], revd 253 Conn 806, 757 A2d 494; see Connecticut Rules of Superior Court-Civil [Practice Book] § 10-50; Miller v Appleby, 183 Conn 51, 438 A2d 811; First Charter Natl. Bank v Ross, 29 Conn App 667, 617 A2d 909; see also Atlantic Bank of N.Y. v Christophides, 1996 WL 689928 [Conn Super, Nov. 21, 1996]; Personal Fin. Co. of New Haven v Vigneault, 10 Conn Supp 446, 1942 WL 803 [Conn Com Pl, Apr. 11, 1942]). The Supreme Court therefore properly dismissed the cause of action to recover *305damages for fraud based on the doctrine of res judicata (see Santiago v Lalani, 256 AD2d 397; Sterling Doubleday Enters, v Marro, 238 AD2d 502; Robbins v Growney, 229 AD2d 356; Joern Intl, v Swedwall, Inc., 215 AD2d 530; see also Modell & Co. v Minister, Elders & Deacons of Refm. Prot. Dutch Church, 68 NY2d 456; Se Dae Yang v Korea First Bank, 247 AD2d 237).
The plaintiffs remaining contentions are without merit. S. Miller, J.P., Krausman, Goldstein and Rivera, JJ., concur.